Title: To Thomas Jefferson from Gabriel Duvall, 5 October 1808
From: Duvall, Gabriel
To: Jefferson, Thomas


                  
                     Sir, 
                     Treasury Department Comptroller’s OfficeOctober 5. 1808.
                  
                  The Secretary of the Treasury has enclosed to me an anonymous letter dated 21. September to you, relative to the construction, given at the Treasury, to the acts of the 10th March last;—with a request that I would state to you the ground on which this act, which allows an extension of credit on certain revenue bonds has been so construed as not to embrace importations made subsequent to the passing of the law.
                  You will receive herewith an extract of my letter on the subject to the Collector at Philadelphia, which briefly details the reasons of the decision. The writer of the anonymous letter is mistaken when he mentions it as a new decision. It has received no other construction since its passage, and some of the most intelligent Collectors in the United States gave it the same construction and acted accordingly. I can give it no other.
                  It is probable that the supposed omission happened from the circumstance that it was not contemplated at the time the law was passed, that the Embargo would be of such long continuance. 
                  I have the honour to be with great respect & esteem Your Obedient Servt.
                  
                     G. Duvall 
                     
                  
               